DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 17/066,199, filed on October 8, 2020.

Information Disclosure Statement
The information disclosure statement filed on October 8, 2020, has been considered.
The information disclosure statement filed on November 14, 2022, has been considered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...”  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 of this application is patentably indistinct from claims 1-18 of Application No. 16/812,088. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-3, 6-9, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SR Y. O. LEE ET AL: "Application of deep neural network and generative adversarial network to industrial maintenance: a case study of induction motor fault detection", PROCEEDINGS OF THE 2017 IEEE INTERNATIONAL CONFERENCE ON BIG DATA (BIGDATA'17), 11 December 2017 (2017-12-11), pages 3248 – 3253 (hereinafter ‘LEE’) in view of US 20190188830 A1 to Edwards et al. (hereinafter ‘EDWARDS’) and US 20200019863 A1 to Dua et al. (hereinafter ‘DUA’).

Claim 1
LEE discloses a method for training and deploying a machine health classification model (see title and p. 3248; a physical model for fault detection.  “We applied a deep neural network to classifying the single or multiple faults of an induction motor.”), the method comprising: 
providing generated sensor data and real sensor data to a first network and to a second network (see p. 3248; Abstract and I. Introduction.  Sampling by a generative adversarial network, where oversampling can be an issue.  Deployment of sensors).
LEE does not specifically disclose, but EDWARDS discloses, the first network configured to enforce a discriminant loss objective of the second network (see ¶[0066] and Fig. 2; the adversarial network achieves the lowest loss, while the obfuscation engine achieves the highest loss of the adversarial network.  The loss function can be based on matrix norm.  The comparator compares the output of the discriminator with an original image or training image.  See also ¶[0006]; the GAN framework comprises a generator and a discriminator, where the generator tires to fool with discriminator by producing synthetic images).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  EDWARDS discloses adversarial learning for image recognition that includes a loss function based on matrix norm to increase accuracy.  It would have been obvious to include the loss function as taught by EDWARDS in the system executing the method of LEE with the motivation to increase accuracy.
LEE further discloses the second network configured to distinguish between the generated sensor data and the real sensor data (see p. 3250; III. Oversampling; the concept of GAN is based on competition, in which a generator and discriminator compete to outsmart each other.  The discriminator attempts to distinguish original data from data from the generator), the first network comprising a subset of layers from the second network (see p. 3249; B. Design of a fault classifier; a neural network with four layers to classify fault), the real sensor data comprising pairs of real sensor data and labels (see p. 3249; A. Data Description; broken rotor and bearing damage.  Sensitive fault features are extracted.  See also p. 3251; Data preparation; normal and fault conditions of data.  Imbalance ratios are collected and tested), the second network integrated into a generative adversarial network (GAN) (see again title and abstract; a Generative Adversarial Network); 
training the machine health classification model from the output of the first network using the provided generated sensor data and the real sensor data (see p. 3250; III. Oversampling; a training environment for the generator)
LEE does not specifically disclose, but DUA discloses, the output of the first network comprising feature vectors (see claims 1 and 8; generate a feature vector output after training of the GAN).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  DUA discloses an output from a GAN that includes feature vectors that are used to train a model based on a probability that the output is generated.  It would have been obvious to include the feature vector output as taught by DUA in the system executing the method of LEE with the motivation to classify fault and train an adversarial network.  
LEE further discloses deploying the machine health classification model with the first network, the deployed first network configured to intake the real sensor data to output the feature vectors to the machine health classification model (see again title and abstract; a Generative Adversarial Network).

Claim 2
The combination of LEE, EDWARDS, and DUA discloses the method as set forth in claim 1.
LEE does not specifically disclose, but DUA discloses, wherein training the machine health classification model from the output of the first network comprises iteratively updating the first network and the second network based on loss between the generated sensor data and the real sensor data as determined for each of the first network and the second network until the loss of the first network and the second network converges (see ¶[0126]; it is known that the GAN has converged when the probability given by the discriminator is a predetermined value for both generated and real instances).
LEE further discloses, wherein the instructions further comprise providing neural network model parameters of the first network and the second network for the machine health classification model (see title and abstract; a deep neural network and generative adversarial network for motor fault detection).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  DUA discloses an output from a GAN, where the generated and real output converge to a value.  It would have been obvious to include the converging output as taught by DUA in the system executing the method of LEE with the motivation to classify fault.  

Claim 3
The combination of LEE, EDWARDS, and DUA discloses the method as set forth in claim 1.
LEE does not specifically disclose, but DUA discloses, wherein the providing generated sensor data comprises providing an input noise vector into a third network configured to provide the generated sensor data (see abstract and ¶[0006]; noise vector input is received by a GAN.  The input is either from the generator or actual natural language text.); 
wherein the training the machine health classification model from the output comprises iteratively updating the third network with the first network and the second network based on loss between the generated sensor data and the real sensor data as determined for each of the first network and the second network until the loss of the first network and the second network converges (see ¶[0023]-[0024] and [0126];  the generator is trained to provide a vector G(z), where (z) is the noise vector.  Feedback trains the generator based on the output of the discriminator.  A bag-of-ngram representation is created as a BoN model.  It is known that the GAN has converged when the probability given by the discriminator is a predetermined value for both generated and real instances).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  DUA discloses an output from a GAN, where the generated and real output converge to a value by using a noise vector and corresponding feedback.  It would have been obvious to include the converging output as taught by DUA in the system executing the method of LEE with the motivation to classify fault.  

Claim 6
The combination of LEE, EDWARDS, and DUA discloses the method as set forth in claim 1.
LEE further discloses wherein the machine health classification model is configured to output a label for the sensor data as healthy, degradation, or failure (see p. 3249 and Fig. 2; normal, bearing fault, and broken rotor bar).

Claim 7
LEE discloses a non-transitory computer readable medium storing instructions for training and deploying a machine health classification model (see p. 3250; the trained generator can compute synthetic data.  See also ¶[03248; a monitoring system.  “We applied a deep neural network to classifying the single or multiple faults of an induction motor.”), the instructions comprising: 
providing generated sensor data and real sensor data to a first network and to a second network (see p. 3248; Abstract and I. Introduction.  Sampling by a generative adversarial network, where oversampling can be an issue.  Deployment of sensors).
LEE does not specifically disclose, but EDWARDS discloses, the first network configured to enforce a discriminant loss objective of the second network (see ¶[0066] and Fig. 2; the adversarial network achieves the lowest loss, while the obfuscation engine achieves the highest loss of the adversarial network.  The loss function can be based on matrix norm.  The comparator compares the output of the discriminator with an original image or training image.  See also ¶[0006]; the GAN framework comprises a generator and a discriminator, where the generator tires to fool with discriminator by producing synthetic images).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  EDWARDS discloses adversarial learning for image recognition that includes a loss function based on matrix norm to increase accuracy.  It would have been obvious to include the loss function as taught by EDWARDS in the system executing the method of LEE with the motivation to increase accuracy.
LEE further discloses the second network configured to distinguish between the generated sensor data and the real sensor data (see p. 3250; III. Oversampling; the concept of GAN is based on competition, in which a generator and discriminator compete to outsmart each other.  The discriminator attempts to distinguish original data from data from the generator), the first network comprising a subset of layers from the second network (see p. 3249; B. Design of a fault classifier; a neural network with four layers to classify fault), the real sensor data comprising pairs of real sensor data and labels, the second network integrated into a generative adversarial network (GAN) (see again title and abstract; a Generative Adversarial Network); 
training the machine health classification model from the output of the first network using the provided generated sensor data and the real sensor data (see p. 3250; III. Oversampling; a training environment for the generator)
LEE does not specifically disclose, but DUA discloses, the output of the first network comprising feature vectors (see claims 1 and 8; generate a feature vector output after training of the GAN).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  DUA discloses an output from a GAN that includes feature vectors that are used to train a model based on a probability that the output is generated.  It would have been obvious to include the feature vector output as taught by DUA in the system executing the method of LEE with the motivation to classify fault and train an adversarial network.  
LEE further discloses deploying the machine health classification model with the first network, the deployed first network configured to intake the real sensor data to output the feature vectors to the machine health classification model (see again title and abstract; a Generative Adversarial Network).

Claim 8
The combination of LEE, EDWARDS, and DUA discloses the non-transitory computer readable medium of claim 7.
LEE does not specifically disclose, but DUA discloses, wherein training the machine health classification model from the output of the first network comprises iteratively updating the first network and the second network based on loss between the generated sensor data and the real sensor data as determined for each of the first network and the second network until the loss of the first network and second network converges (see ¶[0126]; it is known that the GAN has converged when the probability given by the discriminator is a predetermined value for both generated and real instances).
LEE further discloses wherein the method further comprises providing neural network model parameters of the first network and the second network for the machine health classification model (see title and abstract; a deep neural network and generative adversarial network for motor fault detection).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  DUA discloses an output from a GAN, where the generated and real output converge to a value.  It would have been obvious to include the converging output as taught by DUA in the system executing the method of LEE with the motivation to classify fault.  

Claim 9
The combination of LEE, EDWARDS, and DUA discloses the non-transitory computer readable medium of claim 7.
LEE does not specifically disclose, but DUA discloses, wherein the providing generated sensor data comprises providing an input noise vector into a third network configured to provide the generated sensor data (see abstract and ¶[0006]; noise vector input is received by a GAN.  The input is either from the generator or actual natural language text.); 
wherein the training the machine health classification model from the output comprises iteratively updating the third network with the first network and the second network based on loss between the generated sensor data and the real sensor data as determined for each of the first network and the second network until the loss of the first network and second network converges (see ¶[0023]-[0024] and [0126];  the generator is trained to provide a vector G(z), where (z) is the noise vector.  Feedback trains the generator based on the output of the discriminator.  A bag-of-ngram representation is created as a BoN model.  It is known that the GAN has converged when the probability given by the discriminator is a predetermined value for both generated and real instances).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  DUA discloses an output from a GAN, where the generated and real output converge to a value by using a noise vector and corresponding feedback.  It would have been obvious to include the converging output as taught by DUA in the system executing the method of LEE with the motivation to classify fault.  

Claim 12
The combination of LEE, EDWARDS, and DUA discloses the non-transitory computer readable medium of claim 7.
LEE further discloses wherein the machine health classification model is configured to output a label for sensor data as healthy, degradation, or failure (see p. 3249 and Fig. 2; normal, bearing fault, and broken rotor bar).

Claim 13
LEE discloses an apparatus configured for training and deploying a machine health classification model, the apparatus comprising: a processor (see p. 3250; the trained generator can compute synthetic data.  See also ¶[03248; a monitoring system.  “We applied a deep neural network to classifying the single or multiple faults of an induction motor.”), configured to:  
provide generated sensor data and real sensor data to a first network and to a second network (see p. 3248; Abstract and I. Introduction.  Sampling by a generative adversarial network, where oversampling can be an issue.  Deployment of sensors).
LEE does not specifically disclose, but EDWARDS discloses, the first network configured to enforce a discriminant loss objective of the second network (see ¶[0066] and Fig. 2; the adversarial network achieves the lowest loss, while the obfuscation engine achieves the highest loss of the adversarial network.  The loss function can be based on matrix norm.  The comparator compares the output of the discriminator with an original image or training image.  See also ¶[0006]; the GAN framework comprises a generator and a discriminator, where the generator tires to fool with discriminator by producing synthetic images).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  EDWARDS discloses adversarial learning for image recognition that includes a loss function based on matrix norm to increase accuracy.  It would have been obvious to include the loss function as taught by EDWARDS in the system executing the method of LEE with the motivation to increase accuracy.
LEE further discloses the second network configured to distinguish between the generated sensor data and the real sensor data (see p. 3250; III. Oversampling; the concept of GAN is based on competition, in which a generator and discriminator compete to outsmart each other.  The discriminator attempts to distinguish original data from data from the generator), the first network comprising a subset of layers from the second network (see p. 3249; B. Design of a fault classifier; a neural network with four layers to classify fault), the real sensor data comprising pairs of real sensor data and labels, the second network integrated into a generative adversarial network (GAN) (see again title and abstract; a Generative Adversarial Network); 
train the machine health classification model from the output of the first network using the provided generated sensor data and the real sensor data (see p. 3250; III. Oversampling; a training environment for the generator)
LEE does not specifically disclose, but DUA discloses, the output of the first network comprising feature vectors (see claims 1 and 8; generate a feature vector output after training of the GAN).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  DUA discloses an output from a GAN that includes feature vectors that are used to train a model based on a probability that the output is generated.  It would have been obvious to include the feature vector output as taught by DUA in the system executing the method of LEE with the motivation to classify fault and train an adversarial network.  
LEE further discloses deploy the machine health classification model with the first network, the deployed first network configured to intake the real sensor data to output the feature vectors to the machine health classification model (see again title and abstract; a Generative Adversarial Network).

Claim 14
The combination of LEE, EDWARDS, and DUA discloses the apparatus as set forth in claim 13.
LEE does not specifically disclose, but DUA discloses, wherein the processor is configured to train the machine health classification model from the output of the first network by iteratively updating the first network and the second network based on loss between the generated sensor data and the real sensor data as determined for each of the first network and the second network until the loss of the first network and second network converges (see ¶[0126]; it is known that the GAN has converged when the probability given by the discriminator is a predetermined value for both generated and real instances).
LEE further discloses wherein the processor is further configured to provide neural network model parameters of the first network and the second network for the machine health classification model (see title and abstract; a deep neural network and generative adversarial network for motor fault detection).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  DUA discloses an output from a GAN, where the generated and real output converge to a value.  It would have been obvious to include the converging output as taught by DUA in the system executing the method of LEE with the motivation to classify fault.  

Claim 15
The combination of LEE, EDWARDS, and DUA discloses the apparatus as set forth in claim 13.
LEE does not specifically disclose, but DUA discloses, wherein the processor is configured to provide generated sensor data by providing an input noise vector into a third network configured to provide the generated sensor data (see abstract and ¶[0006]; noise vector input is received by a GAN.  The input is either from the generator or actual natural language text.); 
wherein the processor is configured to train the machine health classification model from the output by iteratively updating the third network with the first network and the second network based on loss between the generated sensor data and the real sensor data as determined for each of the first network and the second network until the loss of the first network and the second network converges (see ¶[0023]-[0024] and [0126];  the generator is trained to provide a vector G(z), where (z) is the noise vector.  Feedback trains the generator based on the output of the discriminator.  A bag-of-ngram representation is created as a BoN model.  It is known that the GAN has converged when the probability given by the discriminator is a predetermined value for both generated and real instances).

Claim 18
The combination of LEE, EDWARDS, and DUA discloses the apparatus as set forth in claim 13.
LEE further discloses wherein the machine health classification model is configured to output a label for sensor data as healthy, degradation, or failure (see p. 3249 and Fig. 2; normal, bearing fault, and broken rotor bar).

Claim(s) 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of US 20190188830 A1 to EDWARDS et al. and US 20200019863 A1 to DUA et al. as applied to claim 1 above, and further in view of US 20190325060 A1 to Fenoglio et al. (hereinafter ‘FENOGLIO’).

Claim 4
The combination of LEE, EDWARDS, and DUA discloses the method as set forth in claim 1.
The combination of LEE, EDWARDS, and DUA does not explicitly disclose, but FENOGLIO discloses, wherein the second network is integrated with another network configured to maximize mutual information between latent code used to generate the generated sensor data and the generated sensor data (see ¶[0049]-[0050]; symbolic clustering may employ a generative adversarial network (GAN) to maximize mutual information between an observation and a subset of latent variables); 
wherein the training the machine health classification model from the output comprises iteratively updating the another network with the first network and the second network based on loss between the generated sensor data and the real sensor data as determined for each of the first network and the second network until the loss of the first network and the second network converges (see abstract and ¶[0031]; minimize a cost function associated with the model so that the number of misclassified points is minimal.  Cluster sensor data from a plurality of sensors in the network).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault gathered from sensors (see abstract).  FENOGLIO discloses clustering internet of things sensor data for knowledge discovery using infoGAN that maximizes mutual information between an observation and latent variables.  It would have been obvious to include the infoGAN as taught by FENOGLIO in the system executing the method of LEE with the motivation to classify data from sensors.

Claim 10
The combination of LEE, EDWARDS, and DUA discloses the non-transitory computer readable medium of claim 7.
The combination of LEE, EDWARDS, and DUA does not explicitly disclose, but FENOGLIO discloses, wherein the second network is integrated with another network configured to maximize mutual information between latent code used to generate the generated sensor data and the generated sensor data (see ¶[0049]-[0050]; symbolic clustering may employ a generative adversarial network (GAN) to maximize mutual information between an observation and a subset of latent variables); 
wherein the training the machine health classification model from the output comprises iteratively updating the another network with the first network and the second network based on loss between the generated sensor data and the real sensor data as determined for each of the first network and the second network until the loss of the first network and second network converges (see abstract and ¶[0031]; minimize a cost function associated with the model so that the number of misclassified points is minimal.  Cluster sensor data from a plurality of sensors in the network).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault gathered from sensors (see abstract).  FENOGLIO discloses clustering internet of things sensor data for knowledge discovery using infoGAN that maximizes mutual information between an observation and latent variables.  It would have been obvious to include the infoGAN as taught by FENOGLIO in the system executing the method of LEE with the motivation to classify data from sensors.

Claim 16
The combination of LEE, EDWARDS, and DUA discloses the apparatus as set forth in claim 13.
The combination of LEE, EDWARDS, and DUA does not explicitly disclose, but FENOGLIO discloses, wherein the second network is integrated with another network configured to maximize mutual information between latent code used to generate the generated sensor data and the generated sensor data (see ¶[0049]-[0050]; symbolic clustering may employ a generative adversarial network (GAN) to maximize mutual information between an observation and a subset of latent variables); 
wherein the processor is configured to train the machine health classification model from the output by iteratively updating the another network with the first network and the second network based on loss between the generated sensor data and the real sensor data as determined for each of the first network and the second network until the loss of the first network and second network converges (see abstract and ¶[0031]; minimize a cost function associated with the model so that the number of misclassified points is minimal.  Cluster sensor data from a plurality of sensors in the network).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault gathered from sensors (see abstract).  FENOGLIO discloses clustering internet of things sensor data for knowledge discovery using infoGAN that maximizes mutual information between an observation and latent variables.  It would have been obvious to include the infoGAN as taught by FENOGLIO in the system executing the method of LEE with the motivation to classify data from sensors.

Claim(s) 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of US 20190188830 A1 to EDWARDS et al. and US 20200019863 A1 to DUA et al. as applied to claim 1 above, and further in view of US 20190139641 A1 to Itu et al. (hereinafter ‘ITU’).

Claim 5
The combination of LEE, EDWARDS, and DUA discloses the method as set forth in claim 1.
The combination of LEE, EDWARDS, and DUA does not explicitly disclose, but ITU discloses, wherein the first network is integrated into an infoGAN (see ¶[0066] and claims 1, 5, and 6; and InfoGan structure for classification.  Discrete random variables may be used to parametrize features).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  ITU discloses artificial intelligence for physiological quantification in medical imaging that discloses that InfoGan may be used for classification using discrete random variables.  It would have been obvious to include the InfoGan as taught by ITU in the system executing the method of LEE with the motivation to classify fault using discrete random variables.

Claim 11
The combination of LEE, EDWARDS, and DUA discloses the non-transitory computer readable medium of claim 7.
The combination of LEE, EDWARDS, and DUA does not explicitly disclose, but ITU discloses, wherein the first network is integrated into an infoGAN (see ¶[0066] and claims 1, 5, and 6; and InfoGan structure for classification.  Discrete random variables may be used to parametrize features).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  ITU discloses artificial intelligence for physiological quantification in medical imaging that discloses that InfoGan may be used for classification using discrete random variables.  It would have been obvious to include the InfoGan as taught by ITU in the system executing the method of LEE with the motivation to classify fault using discrete random variables.
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  DUA discloses an output from a GAN, where the generated and real output converge to a value by using a noise vector and corresponding feedback.  It would have been obvious to include the converging output as taught by DUA in the system executing the method of LEE with the motivation to classify fault.  

Claim 17
The combination of LEE, EDWARDS, and DUA discloses the apparatus as set forth in claim 13.
The combination of LEE, EDWARDS, and DUA does not explicitly disclose, but ITU discloses, wherein the first network is integrated into an infoGAN (see ¶[0066] and claims 1, 5, and 6; and InfoGan structure for classification.  Discrete random variables may be used to parametrize features).
LEE discloses a deep neural network and generative adversarial network for fault detection that creates and output prediction that classifies fault.  ITU discloses artificial intelligence for physiological quantification in medical imaging that discloses that InfoGan may be used for classification using discrete random variables.  It would have been obvious to include the InfoGan as taught by ITU in the system executing the method of LEE with the motivation to classify fault using discrete random variables.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/            Primary Examiner, Art Unit 3624